IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TEANDRE DEWAYNE                     NOT FINAL UNTIL TIME EXPIRES TO
ABRAMS ,                            FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-4861
v.

STATE OF FLORIDA ,

      Appellee.


_____________________________/

Opinion filed November 13, 2015.

An appeal from the Circuit Court for Escambia County.
Edward P. Nickinson, I I I, Judge.

Nancy A. Daniels, Public Defender, Colleen Dierdre Mullen, Assistant Public
Defender, for Appellant.

Pamela Jo Bondi, Attorney General, Jillian Hope Reding, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.